 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ADVANCED STEEL RECOVERY, LLC,                    No. 2:16-cv-00148-KJM-EFB
12                   Plaintiff/Counter-defendant,
13           v.                                        ORDER
14    X-BODY EQUIPMENT, et al.,
15                  Defendant/Counterclaimants.
16

17                  Plaintiff Advanced Steel Recovery (“ASR”) moves the court for leave to file

18   supplemental briefing of up to ten additional pages following the court’s hearing on multiple

19   motions held on January 21, 2020. Mot., ECF No. 125. Defendants Oppose. Opp’n, ECF No.

20   127.

21                  ASR’s motion attaches its proposed supplemental brief and summarizes its

22   contents briefly in the motion. The supplemental brief attaches no new evidence to support

23   ASR’s motion for summary judgment or oppose defendants’ renewed motion. It consists solely

24   of arguments of law pertaining to the characterization and legal significance of cases discussed at

25   the motion hearing.

26                  ASR cites several cases in which a district court granted leave to file supplemental

27   briefing either before or after a hearing on a motion for summary judgment. Mem. P. & A. at 2

28   (citing Carroll v. Yates, 2013 U.S. Dist. LEXIS at *5 (E.D. Cal. Jan. 4, 2013); Duhn Oil Tool,
                                                       1
 1   Inc. v. Cooper Cameron Corp., 2010 U.S. Dist. LEXIS 96368 at *6 (E.D. Cal. Sept. 15, 2010);
 2   Fahy v. Tarbox, 2011 U.S. Dist. LEXIS 74841 at *1, 9–10 (N.D. Cal. July 12, 2011); Hall v. Apt.
 3   Inv.& Mgmt. Co., 2011 U.S. Dist. LEXIS 156888 at *3 (N.D. Cal. Feb. 18, 2011)). The court
 4   sees no need to distinguish these cases from the one at bar in detail. In brief, the cited cases were
 5   situations in which supplemental briefing would either address newly-introduced evidence or
 6   legal arguments left undeveloped. This situation is distinct because it appears ASR’s proposed
 7   briefing is merely a continuation of arguments made in earlier briefs, as well as at hearing. The
 8   court reminds the parties of its earlier statement that the court’s enlargement of brief size was “on
 9   the condition that the parties not abuse the court’s trust[.]” Order, ECF No. 43 at 2. The same
10   principle applies here.
11                  While the court recognizes ASR’s interest in developing a robust record for review
12   on appeal, the arguments raised in the proposed supplemental brief were sufficiently explored at
13   hearing and in prior briefs. Accordingly, the court DENIES ASR’s motion to file supplemental
14   briefing. This order resolves ECF No. 125.
15                  IT IS SO ORDERED
16   DATED: March 5, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
